Citation Nr: 0311474	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1951 to June 
1957.

This appeal came to the Board of Veterans' Appeals (Board) 
from December 1999 and later RO decisions that denied service 
connection a seizure disorder, a back disorder, and a right 
leg disability.  In a November 2002 decision, the Board 
denied the appeal for service connection for a seizure 
disorder and a back disorder.

In November 2002, the Board also undertook additional 
development on the issue of entitlement to service connection 
for a right leg disability, pursuant to authority under 
38 C.F.R. § 19.9(a)(2) (2002).  The veteran was notified of 
this action in February 2003 and he underwent a VA medical 
examination in March 2003 to determine the nature and extent 
of any right leg disability and to obtain an opinion as to 
the etiology of any right leg condition found.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).
The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of VCAA of 2000 letters 
was invalidated by Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the related 
regulatory revisions at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002) are completed.

2.  After the above action and any 
subsequent development, the RO should 
review the claim for service connection 
for a right leg disability.  This review 
should consider all evidence received 
since the issuance of the most recent 
supplemental statement of the case.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




